


110 HR 2787 : CJ’s Home Protection Act of

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2787
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 1, 2007
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the National Manufactured Housing
		  Construction and Safety Standards Act of 1974 to require that weather radios be
		  installed in all manufactured homes manufactured or sold in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 CJ’s Home Protection Act of
			 2007.
		2.Congressional
			 findingsThe Congress finds
			 that—
			(1)nearly 20,000,000 Americans live in
			 manufactured homes, which often provide a more accessible and affordable way
			 for many families to buy their own homes;
			(2)manufactured
			 housing plays a vital role in providing housing for low- and moderate-income
			 families in the United States;
			(3)NOAA Weather Radio
			 (NWR) is a nationwide network of radio stations broadcasting continuous weather
			 information directly from a nearby National Weather Service (NWS) office, and
			 broadcasts NWS warnings, watches, forecasts, and other all-hazard information
			 24 hours a day;
			(4)the operators of manufactured housing
			 communities should be encouraged to provide a safe place of shelter for
			 community residents or a plan for the evacuation of community residents to a
			 safe place of shelter within a reasonable distance of the community for use by
			 community residents in times of severe weather, including tornados and high
			 winds, and local municipalities should be encouraged to require approval of
			 these plans;
			(5)the operators of manufactured housing
			 communities should be encouraged to provide a written reminder semiannually to
			 all owners of manufactured homes in the manufactured housing community to
			 replace the batteries in their weather radios; and
			(6)weather radio
			 manufacturers should include, in the packaging of weather radios, a written
			 reminder to replace the batteries twice each year and written instructions on
			 how to do so.
			3.Federal manufactured
			 home construction and safety standardSection 604 of the National Manufactured
			 Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5403) is amended by
			 adding at the end the following new subsection:
			
				(i)Weather
				radios
					(1)Construction and
				safety standardThe Federal
				manufactured home construction and safety standards established by the
				Secretary under this section shall require that each manufactured home
				delivered for sale shall be supplied with a weather radio inside the
				manufactured home that—
						(A)is capable of
				broadcasting emergency information relating to local weather conditions;
						(B)is equipped with a
				tone alarm;
						(C)is equipped with
				Specific Alert Message Encoding, or SAME technology; and
						(D)complies with Consumer Electronics
				Association (CEA) Standard 2009–A (or current revision thereof) Performance
				Specification for Public Alert Receivers.
						(2)Liability
				protectionsNo aspect of the
				function, operation, performance, capabilities, or utilization of the weather
				radio required under this subsection, or any instructions related thereto,
				shall be subject to the requirements of section 613 or 615 or any regulations
				promulgated by the Secretary pursuant to the authority under such
				sections.
					.
		4.EstablishmentNot later than the expiration of the 90-day
			 period beginning on the date of the enactment of this Act, the consensus
			 committee established pursuant to section 604(a)(3) of the National
			 Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C.
			 5304(a)(3)) shall develop and submit to the Secretary of Housing and Urban
			 Development a proposed Federal manufactured home construction and safety
			 standard required under section 604(i) of such Act (as added by the amendment
			 made by section 3 of this Act). Notwithstanding section 604(a)(5)(B) of such
			 Act, the Secretary of Housing and Urban Development shall issue a final order
			 promulgating the standard required by such section 604(i) not later than the
			 expiration of the 90-day period beginning upon receipt by the Secretary of the
			 proposed standard developed and submitted by the consensus committee.
		5.StudyThe Secretary of Housing and Urban
			 Development shall conduct of study regarding conditioning the applicability of
			 the requirement under the amendment made by section 3 of this Act (relating to
			 supplying weather radios in manufactured homes) on the geographic location at
			 which a manufactured home is placed, but only to the extent that such
			 requirement applies to new manufactured homes and new site-built homes. In
			 conducting such study and making determinations under to the study, the
			 Secretary shall take into consideration severe weather conditions, such as high
			 winds and flooding, and wind zones and other severe weather data available from
			 the National Weather Service. Not later than the expiration of the 18-month
			 period beginning on the date of the enactment of this Act, the Secretary shall
			 complete the study and submit a report regarding the results of the study to
			 the Committee on Financial Services of the House of Representatives and to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate.
		
	
		
			Passed the House of
			 Representatives October 30, 2007.
			Lorraine C. Miller,
			Clerk
		
	
